DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/4/22 is acknowledged.  The traversal is on the ground(s) that that all of claims 10-19 are related and directed to a method for magnetic pulse welding of an item comprising a stack of sheets made of a metal material and item made using such pulse welding method. It is urged that Groups I and II are at best, different embodiments of a single inventive concept for which a single patent should issue. These Groups do not constitute distinct inventions such as to require that their subject matter be prosecuted in separate application. Moreover, there is no extra burden on the Patent and Trademark Office to examine the allegedly separate invention in a single patent application.  
This is not found persuasive because Group II and newly added claim 19 do not contain the special technical feature of Group I, specifically the magnet pulse welding.  Accordingly, the examiner respectfully disagrees that Groups I and II are merely different embodiments as they are different statutory classes of invention. It should be noted that item claim 19 has been grouped with Group II (claims 15-18) which are also drawn to an item. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-89560 IDS (hereafter JP ‘560).
With respect to claim 10, JP ‘560 teaches a method for magnetic pulse welding of an item comprising a stack of sheets (62) made of a metal material , comprising steps of: forming at least one through-hole(64)  in a thickness of the stack; placing a first plate (72) and a second plate (74), both made of the metal material, on either side of the stack to form an overlapping zone covering said at least one through-hole (figures 2-5; and paragraphs 16-22); positioning a plates-stack assembly opposite an active portion of a coil, such that a working zone of the overlapping zone is disposed facing an active portion of the coil, the working zone covering said at least one through-hole (figures 2-5; and paragraphs 16-22); subjecting the working zone to a magnetic field until bonding of the plates-stack assembly (figures 2-5; and paragraphs 16-22); and exerting a pressure on the first plate at said at least one through-hole during the step of subjecting the working zone to the magnetic field, thereby pressing the first plate against the second plate (figures 2-5; and paragraphs 16-22). 
With respect to claim 13, JP ‘560 teaches wherein said at least one through-hole is made such that a mean axis is oriented perpendicularly to a face of one of the first and second plates (figure 2). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘560.
With respect to claims 11 and 12, JP ‘560 does not explicitly teach wherein said at least one through-hole is made in a shape of a truncated cone; and wherein said at least one through-hole is made in a shape of a cylinder having an elliptical cross-section. 
However, it is the examiner’s position that the shape of the through-hole is merely an obvious design choice.  The artisan would have been motivated to form through-holes of the claimed shapes in order to form openings of the desired shape for insertion.
The courts have established that a change in shape is merely a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
With respect to claim 14, JP ‘560 does not teach wherein said at least one through-hole is made such that a mean axis is inclined with respect to an axis perpendicular to a face of one of the first and second plates, at said at least one through-hole.  However, it is the examiner’s position that the orientation of the at least one through-hole with respect to the first and second plates is merely an obvious design choice.  The artisan would have been motivated to form through-holes in the claimed shaped in order to assist in insertion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735